In an action for personal injuries to the wife caused by a fall on tile stair steps in a department store, attributed to alleged negligence of the defendant in allowing the stair steps to become in a dangerous and unsafe condition, verdict and judgment were rendered awarding $2,500.00 to the wife and $500.00 to the husband.
There is evidence to sustain a finding of liability of the defendant, and no reversible error of procedure is made to appear. However the damages awarded the wife are excessive in amount. If the plaintiff remits $800.00 of the damages allowed the wife, the judgment will stand affirmed for the amounts remaining; otherwise a new trial will be granted as to the damages to the wife.
It is so ordered.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. P., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.